07/13/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs February 12, 2020

           STATE OF TENNESSEE v. MONQUEZE L. SUMMERS

                Appeal from the Criminal Court for Davidson County
                No. 2001D2297     Angelita Blackshear Dalton, Judge
                      ___________________________________

                           No. M2019-01006-CCA-R3-CD
                       ___________________________________

Monqueze L. Summers, Defendant, appeals from the trial court’s denial of his motion
filed pursuant to Tennessee Rule of Criminal Procedure 36.1 in which he argued that his
life sentence was illegal. After a thorough review of the record, we affirm the judgment
of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

Monqueze L. Summers, Nashville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Amy M. Hunter,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

        Defendant was convicted of felony murder, two counts of aggravated robbery, and
one count of unlawful possession of a handgun in 2002 for his role in events that
culminated in the death of one man and the robbery of two other men in August 1999 at
Teen Night at 328 Performance Hall in Nashville. State v. Summers, 159 S.W.3d 586
(Tenn. Crim. App. 2004). As a result, Defendant was sentenced to an effective sentence
of life in prison plus ten years. He was a juvenile at the time of the offenses. On appeal,
his convictions and sentences were affirmed. Id. at 600. Defendant subsequently sought
post-conviction relief on the basis of ineffective assistance of counsel. State v. Monqueze
Summers, No. M2007-02392-CCA-R3-PC, 2008 WL 4791496, at *1 (Tenn. Crim. App.
Nov. 4, 2008), perm. app. denied (Tenn. Mar. 16, 2009). The post-conviction court
denied relief, and this court affirmed the denial of post-conviction relief on appeal. Id.
       In January 2019, Defendant filed a motion for correction of an illegal sentence
pursuant to Tennessee Rule of Criminal Procedure 36.1. In the motion, Defendant
claimed that his sentence was essentially a sentence of life without parole and left him
“without a meaningful opportunity for release.” Additionally, Defendant claimed that his
sentence should have been considered “aggregate” because he was a juvenile and that he
received ineffective assistance of counsel.

        The trial court determined Defendant failed to show that his sentence was “not
authorized by applicable statutes or that it directly contravenes applicable statute[s]” and
failed to state a colorable claim. Moreover, the trial court determined that the allegations
of ineffective assistance of counsel were not properly raised in the context of a motion
filed under Rule 36.1. As a result, the trial court denied the motion. Defendant appealed.

                                          Analysis

       On appeal, Defendant insists that his life sentence is illegal because he was a
juvenile at the time he committed the crime, the length of his sentence exceeds his own
life expectancy, and he is not entitled to parole. He relies on Miller v. Alabama, 567 U.S.
460 (2012), to support his argument. The State counters that the sentence is not illegal,
and, therefore Defendant is not entitled to relief.

       Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence
at any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal
sentence is one that is not authorized by the applicable statutes or that directly
contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a)(2). Our supreme court
interpreted the meaning of “illegal sentence” as defined in Rule 36.1 and concluded that
the definition “is coextensive, and not broader than, the definition of the term in the
habeas corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). The
court then reviewed the three categories of sentencing errors: clerical errors (those arising
from a clerical mistake in the judgment form), appealable errors (those for which the
Sentencing Act specifically provides a right of direct appeal), and fatal errors (those so
profound as to render a sentence illegal and void). Id. at 595. Commenting on
appealable errors, the court stated that those “generally involve attacks on the correctness
of the methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id.

                                            -2-
        A trial court may summarily dismiss a Rule 36.1 motion if it does not state a
colorable claim for relief. Tenn. R. Crim. P. 36.1(b)(2). A colorable claim is “a claim
that, if taken as true and viewed in a light most favorable to the moving party, would
entitle the moving party to relief under Rule 36.1.” Wooden, 478 S.W.3d at 593. “[A]n
appellate court may determine, in the first instance, whether the allegations of a Rule 36.1
motion, and any supporting materials, state a colorable claim for relief under Rule 36.1.”
Id. at 594.

       Defendant argues that a juvenile sentenced to a life sentence, which requires fifty-
one years of incarceration prior to release, is effectively a life sentence without the
possibility of parole and, therefore, violates the Eighth Amendment. This court has
repeatedly rejected this argument. See, e.g., State v. Antonious Johnson and Rodney
Williams, No. W2018-01125-CCA-R3-CD, 2019 WL 4008113, at * (Tenn. Crim. App.
Aug. 23, 2019), perm. app. denied (Tenn. Dec. 9, 2019); State v. Walter Collins, No.
W2016-01819-CCA-R3-CD, 2018 WL 1876333, at *19-21 (Tenn. Crim. App. Apr. 18,
2018), perm. app. denied (Tenn. Aug. 8, 2018); State v. Martiness Henderson, No.
W2016-00911-CCA-R3-CD, 2018 WL 1100972, at *1, *3 (Tenn. Crim. App. Feb. 26,
2018), no perm. app. filed; State v. Jonathan Gutierrez, No. M2015-01235-CCA-R3-CD,
2017 WL 2274644, at *15 (Tenn. Crim. App. May 24, 2017), perm. app. denied (Tenn.
Sept. 21, 2017); Martez D. Matthews v. State, No. M2015-02422-CCA-R3-PC, 2016 WL
7395674, at *4 (Tenn. Crim. App. Dec. 21, 2016), perm. app. denied (Tenn. Apr. 13,
2017); Charles Everett Lowe-Kelley v. State, No. M2015-00138-CCA-R3-PC, 2016 WL
742180, at *8 (Tenn. Crim. App. Feb. 24, 2016), perm. app. denied (Tenn. June 23,
2016); Cyntoia Denise Brown v. State, No. M2013-00825-CCA-R3-PC, 2014 WL
5780718, at *21 (Tenn. Crim. App. Nov. 6, 2014), perm. app. denied (Tenn. May 15,
2015). In this case, Defendant’s sentence of life plus ten years was authorized at the time
of the offense. In other words, it was not an illegal sentence. Consequently, Defendant
has not stated a colorable claim for relief. See State v. Sammie Lee Taylor, No. W2015-
01831-CCA-R3-CD, 2016 WL 3883566, at *4 (Tenn. Crim. App. June 6, 2016)
(determining the defendant’s claim under Miller was not a proper basis for relief under
Rule 36.1). Additionally, Defendant’s claim that trial counsel was ineffective is not
properly addressed in a Rule 36.1 motion. Moreover, Defendant already sought, and was
denied, post-conviction relief. See Monqueze Summers, 2008 WL 4791496, at *1.
Therefore, Defendant is not entitled to relief.

                                     CONCLUSION

       The judgment of the trial court is affirmed.

                                   ____________________________________________
                                   THOMAS T. WOODALL, JUDGE
                                           -3-